The opinion of the court was delivered by
Lowrie, C. J.
There is some merit in obeying the law of the land, and some danger incurred by not doing it: and- this remark applies to the recording acts, as this case shows. People ought to have their titles to land recorded, because the law requires it for the public good, and because there is safety in so doing.
The Act of 1775 requires the recording of both deeds and mortgages, and gives the very law of this case in fixing the penalty of disobedience. It says they shall be void against subsequent purchasers and mortgagees, if not recorded in proper time and place; unless recorded before the subsequent ones. Here the law was violated in relation to both the prior and the subsequent ones; but the prior one was first recorded, and therefore the condition on which it was to be void did not arise.
*85The cases cited on the argument, 4 W. & S. 309, 5 Id. 49, 10 Watts 407, 7 State R. 233, 9 Id. 405, cover the whole case, and being sustained by the very words and spirit of the written law, stand in no need of justification. Purchasers ought to know that they have only a conditional title, dependent on the honesty of their vendors, so long as they neglect to record their deeds. They are not safe merely because of the neglect of a former purchaser to record within six months, and of there being no subsequent deed to oppose them; but because, among several deceived purchasers, they are the first to obey the law.
By the very terms of the law, this mortgage is good, without the other considerations brought to its aid.
Judgment affirmed and record remitted.